F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           SEP 29 1999
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    CAROLYN CAMPBELL,

                Plaintiff-Appellant,

    v.                                                   No. 98-6471
                                                   (D.C. No. 97-CV-1331-C)
    KENNETH S. APFEL, Commissioner                       (W.D. Okla.)
    of Social Security Administration,

                Defendant-Appellee.




                            ORDER AND JUDGMENT            *




Before TACHA , KELLY , and BRISCOE , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Claimant Carolyn Campbell appeals from the district court’s judgment

affirming the Commissioner’s decision denying her claim for supplemental social

security income (SSI) at step five of the five-part process for determining

disability, see 20 C.F.R. § 416.920. In what stands as the final decision of the

Commissioner, the administrative law judge (ALJ) determined that, while

claimant has limitations arising from carpal tunnel problems and borderline

intellectual functioning and cannot return to her past relevant work as a custodian

or housekeeper, she retains the functional capacity to perform a wide range of

light work. Relying on a vocational expert’s testimony, the ALJ found that there

were jobs available that claimant could perform and therefore determined that she

was not disabled for purposes of her SSI claim. 1 We review the Commissioner’s

decision to determine whether factual findings are supported by substantial

evidence and whether correct legal standards were applied. See Winfrey v.

Chater, 92 F.3d 1017, 1019 (10th Cir. 1996).

      On appeal, claimant contends that the ALJ failed to meet his step-five

burden of showing that there were jobs in the economy that she could perform.

Specifically, she asserts that she does not have the residual functional capacity to




1
      The ALJ found, however, that claimant was disabled from April 3, 1992 to
June 15, 1993, and awarded disability insurance benefits for that period. That
determination is not at issue in this appeal.

                                         -2-
perform the light, unskilled jobs identified by the ALJ: gate guard and bakery

worker on a conveyor line.   2



       Claimant argues that she lacks the intelligence and writing ability required

of a gate guard and that her diminished concentration, reclusiveness, and

restriction against repetitive movement of the wrists precludes her from

performing as a bakery worker. However, the ALJ’s hypothetical questions to the

vocational expert accurately reflected the ALJ’s assessment of claimant’s

impairments and limitations. The hypotheticals described a person with a fourth

grade education, limited to reading small words, simple addition, and no

subtraction.   See Appellant’s App. at 126. In addition, the hypothetical person

had difficulty holding a pen or pencil, a twenty percent reduction in grip strength,

and restrictions on repetitive movement of the wrists.   See id. at 127-28.

       The ALJ’s assessment is supported by substantial evidence in the record.

We note that, after claimant’s second carpal tunnel release surgery, the treating

physician released her to light-duty work. Since that time, no treating physician

has placed an additional restriction on her activities. Moreover, claimant has

held numerous jobs in the past, despite her sub-average intellectual functioning.

Under these circumstances, the ALJ was under no obligation to describe the


2
       As noted in the ALJ’s decision, the vocational expert also identified the
position of assembly machine tender. The parties agree that claimant’s reduced
grip strength does not permit her to perform that job.

                                            -3-
additional limitations urged by claimant.    See Decker v. Chater , 86 F.3d 953, 955

(10th Cir. 1996) (stating that, while hypotheticals to the vocational expert must

precisely reflect impairments, “they need only reflect impairments and limitations

that are borne out by the evidentiary record”).

       Accordingly, the vocational expert’s testimony, elicited in response to the

ALJ’s hypotheticals, provided evidence that both the gate guard and bakery

worker positions were jobs existing in the national economy that claimant can

perform. Because neither position must be eliminated from consideration, we do

not reach claimant’s second argument that the bakery worker position, standing

alone, does not exist in significant numbers in the national economy. There is no

question that, given the two identified jobs, the Commissioner has met the burden

of identifying jobs existing in significant numbers in the national economy.     See

20 C.F.R. § 416.966(b);   Evans v. Chater , 55 F.3d 530, 532 (10th Cir. 1995).

       The ALJ did not err in determining that claimant possessed the ability to

perform work existing in the national economy and, therefore, she was not

disabled. The judgment is AFFIRMED.

                                                        Entered for the Court


                                                        Paul J. Kelly, Jr.
                                                        Circuit Judge




                                            -4-